United States Navy-Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                    David D. FRIBERG
            Chief Boatswain’s Mate (E-7), U.S. Navy
                          Appellant

                         No. 201800351

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                       Decided: 5 April 2019.
                        Military Judge:
             Commander Hayes C. Larsen, JAGC, USN.
Sentence adjudged 1 August 2018 by a special court-martial convened
at Naval Station Norfolk, Norfolk, Virginia, consisting of a military
judge sitting alone. Sentence approved by convening authority: reduc-
tion to E-1, and a bad-conduct discharge.
                          For Appellant:
              Captain William F. Halsey, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

          Before FULTON, HITESMAN, and ATTANASIO,
                    Appellate Military Judges.
                   United States v. Friberg, No. 201800351


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2